DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al (US Pub., No., 2009/0070221 B1) in view of Villmer (US Pub., 201504/0104935 A1)

(paragraph [0013], discloses a system for performing immersive advertising), comprising the steps of: 
providing a digital communications network for communicating digital data and executable instructions for use in forming said immersive digital medium environment, said immersive digital medium environment performing (Fig, 1, paragraph [0022], discloses architecture of a system for performing immersive advertising [immersive digital medium environment] and paragraph [0035], discloses the general architecture of a system for performing Immersive advertising.., and an application server is in electronic communication with each user interface, the memory, and the image data ..) the steps of: 
communicating between said digital communications network and an advertising information database of digital data and executable instructions comprising data relating to advertising content and advertising location within said immersive digital medium environment, and further comprising digital data relating to display eligibility within said immersive digital medium environment (Fig. 1, paragraph [0013], disclose the image database contains a plurlity of fill image can include still frame images or .., advertising sequence using the image database…, and paragraph [0035], discloses system and method for performing Immersive advertising.., processor 110 adapted to perform a logic program 112.  An applications server is in electronic communications with each of the user interface. The memory, and the image database); 
communicating between said digital communications network and an advertisement management engine, said advertising management engine in digital communication with said advertising information database and comprising a computer processor for processing digital data and executable instructions for generating computer determinations of eligibility for predetermined dynamic digital advertising content to be used in said immersive digital medium environment according to a predetermined set of advertising preferences and dynamic conditions in said immersive digital medium environment (Figs. 1-2, paragraph [0014], discloses the advertising sequence  may be customized  based upon the user’s selective configuration  [eligibility for predetermined dynamic..] paragraph [0035], discloses system and method for performing Immersive advertising.., processor 110 adapted to perform a logic program 112.  An applications server is in electronic communications with each of the user interface. The memory, and the image database.., paragraph [0036], disclose the logic program 112 provides means for the sur via the user interface 106 to configured advertising sequence using imaged database .., the single frames are then reassemble and the resulting advertising sequence is displayed at the presentation web page...)  ;
 communicating between said digital communications network and a plurality of advertiser communications circuits for receiving a plurality of dynamic digital advertising (Fig. 2, 320, discloses AD sequences, paragraph [0017], discloses dynamically create a customized advertisement which ca be delivered in an interactive  setting [dynamic digital advertising]  paragraph [0038], discloses  an unload operation 210, a build  customized   advertising option 220…, and paragraph [0039], discloses the upload option 210 can upload an interactive multi-media presentation  250, customized products and server that are advertised 270..)  ; 
communicating between said digital communications network and an advertisement storage server, said advertisement management server providing digital data storage memory circuitry and digital processor circuitry for executing instructions relating to us of digital image data and executable instructions, video data and executable instructions, audio data and executable instructions for use by said advertisement management engine in generating said dynamic digital advertisements for use in said immersive digital medium environment (paragraph [0013], discloses image models may be created using numerous avaible technology, such as video, film or still frame.., ,  paragraph [0015], discloses providing an interactive  video clip and paragraph [0018], discloses a virtual environment, which can comprise video images, computer generated images or a combination both.. , 3-D technology) ; 
storing digital data and executing processor instructions relating to administrative operations relating to said dynamic digital advertising content, said digital administrative system further communicating dynamic digital advertising content data and executable instructions with said plurality of advertiser communications circuits and further communicating said digital data and executable instructions to said advertising information database for storage and further use by said advertising management engine (Fig. 2 and paragraph [0083], discloses operation perfumed by a computer running software that enable user/consumer to customize advertising and viewing  in an interactive setting , an upload operation, a build customized advertising, a real time interaction , such data structures opinion ..); and 
said digital administrative system further communicating digital data and executable instructions with a plurality of software developer communications circuits for communicating information relating to said dynamic digital advertising content to a plurality of dynamic digital content developers(paragraph [0038], discloses a computer running software that enable users/consumer to customize advertising and to view it in an interactive setting). 
Carmichael teaches the above elements including - 49 -ATTORNEY DOCKETNON-PROVISIONAL PRIB001US2PATENT APPLICATION communicating between said digital communications network and plurality of immersive digital medium environment use devices, each of said immersive digital medium environment devices comprising at least one memory Fig. 1, paragraph [0013], disclose the image database contains a plurlity of fill image can include still frame images or .., advertising sequence using the image database…, and paragraph [0035], discloses system and method for performing Immersive advertising.., processor 110 adapted to perform a logic program 112.  An applications server is in electronic communications with each of the user interface. The memory, and the image database).  Nevertheless, Carmichael dose not teaches presenting an immersive digital medium environment sensation to a wearer of one of said immersive digital medium environment user devices for sensing said dynamic digital content within said immersive digital medium environment. 
However, Villmer teaches presenting an immersive digital medium environment sensation to a wearer of one of said immersive digital medium environment user devices for sensing said dynamic digital content within said immersive digital medium environment (paragraph [0077], discloses HMD as self-powered wearable devices for viewing media files..,).    Therefore, it would have been to the one ordinary skill in the art at the time of the invention was made to modify the immersive advertising customized presentation of Carmichael with a wearable HMD of Villmer in order to provide a unique advantage offer, for example, immersive experience using omnidirectional media (see Villmer, paragraph [0003]).  


With respect to claim 2, Carmichael in view of Villmer teaches elements of claim 1, furthermore Carmichael teaches a method further comprising the step of providing advertisers the ability to dynamically deliver interactive and contextual advertisements for use in said immersive digital medium environment (paragraph [0015], disclose providing an interactive video clip and delivering it electronically to a consumer terminal..).  

With respect to claim 3, Carmichael in view of Villmer teaches elements of claim 1, furthermore Carmichael teaches a method further comprising the steps of dynamically and contextually replacing objects in a virtual reality application of said immersive digital medium environment (paragraph [0019], discloses Virtual Reality Markup Language (VRML) can be used to present full 360 degree images of a selected product).  
With respect to claim 4, Carmichael in view of Villmer teaches elements of claim 1, furthermore Carmichael teaches a method further comprising the steps of dynamically and contextually replacing objects in an augmented reality application of said immersive digital medium environment (paragraph [0013], discloses the image database contain a plurlity of fill images, which can include still frame images or dynamically altered components of the single frame primarily image models).  


However, Villmer teaches providing wearer controls for use in said immersive digital environment whereby a wearer may interact with dynamic immersive digital advertisements (paragraph [0083], discloses at least one input control 601, located on the exterior of the devise, allowing to receive user input .., devices such as controlling a user interface or the media viewer,, user input controls include buttons, track balls, rollers, slides, switches and other interactive components ..).   Therefore, it would have been to the one ordinary skill in the art at the time of the invention was made to modify the immersive advertising customized presentation of Carmichael with a wearable HMD of Villmer in order to provide a unique advantage offer, for example, immersive experience using omnidirectional media files (see Villmer, paragraph [0003]).  

 
(paragraph [0049], discloses allowing a consumer to be creative and enjoy the immersive advertising experience).  

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al (US Pub., No., 2009/0070221 B1) in view of Villmer (US Pub., 201504/0104935 A1) and further view of Williamson et al (US Pub., 2004/0104935 A1)
With respect to claim 7, Carmichael in view of Villmer teaches elements of claim 1, except 
However, Williamson teaches furthermore Carmichael teaches a method further, further comprising the steps of using scientifically-proven heightened state of emotion that virtual reality, augmented reality, and similar technologies can produce (paragraph [025], discloses power of a nod and glance emotional  feedback is animated conversion agent applied .., developed to control expression in avatar and paragraph [0239], disclose holding tension ..). Therefore, it would have been to the one ordinary skill in the art at the time of the invention was made to modify the immersive advertising customized presentation of Carmichael with a (see Williamson, paragraph [0205]).  
The following prior art are considered:  
Carmichael et al (US Pub., No., 2009/0070221 B1) discloses system and methods for immersive advertising on a world area network, such as the Internet or World Wide Web.
Villmer (US Pub., 201504/0104935 A1) discloses a compact lightweight, self-powered head mounted disply device for viewing a media file including omnidirectional image data and corresponding audio data.  The devise includes a house configured to be work on a user’s head, a processor, and at least one disply for displying the image data from a processor. 
Williamson et al (US Pub., 2004/0104935 A1) discloses an automatic calibration program selects pair of targets from an image from the video camera. The selected pairs of targets are identified and the position of each target is calculated relative to the camera and relative to each other.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682